77 Hudson, LLC v Lawrence (2016 NY Slip Op 06902)





77 Hudson, LLC v Lawrence


2016 NY Slip Op 06902


Decided on October 20, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 20, 2016

Acosta, J.P., Renwick, Saxe, Feinman, Kahn, JJ.


2030 157867/15

[*1]77 Hudson, LLC, Plaintiff-Appellant,
vSusan Lawrence, Defendant-Respondent.


Duane Morris LLP, New York (Amy C. Gross of counsel), for appellant.
The Law offices of Jack L. Lester, New York (Jack L. Lester of counsel), for respondent.

Order, Supreme Court, New York County (Shlomo Hagler, J.), entered April 18, 2016, which denied plaintiff's motion for summary judgment seeking return of its deposit for the purchase of defendant's condominium, unanimously affirmed.
The record presents numerous triable issues of facts with respect to whether the contract required that the HVAC permit be "signed off" on by the Department of Buildings before certain renovations could be considered completed, whether buyer waived any delays caused by the bathroom renovations, by agreeing to adjournments of the closing date (see Bank Leumi Trust Co. of N.Y. v Block 3102 Corp., 180 AD2d 588, 590 [1st Dept 1992], lv denied 80 NY2d 754 [1992]), whether buyer was ready, willing and able to close on any of the dates, and whether the email correspondence between the parties sufficiently put seller on notice of a definitive closing date and that failure to close on that date would result in an event of default and termination of the contract (Westreich v Bosler, 106 AD3d 569, 569-570 [1st Dept 2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 20, 2016
CLERK